DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JIMMY MICKEL,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-2103

                              [October 6, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 02-5900CF10A.

   Jimmy Mickel, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., MAY and GERBER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.